Exhibit 10.3

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT, dated as of March 12, 2010 (this “Amendment”), to AMENDED
AND RESTATED CREDIT AGREEMENT, dated as of June 27, 2007, as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
October 24, 2008 (as may be further amended, restated, modified or supplemented,
the “Credit Agreement”; capitalized terms used but not defined herein shall have
the meanings given them in the Credit Agreement) is made by and among CONSOL
Energy Inc. (the “Borrower”), on behalf of the Loan Parties, the Required
Lenders, PNC Bank, National Association and Citicorp North America, Inc., as
co-administrative agents and PNC Bank, National Association, as paying agent
(the “Paying Agent”).

WITNESSETH

WHEREAS, the Borrower desires to make certain amendments to the Credit
Agreement, including the amendment of certain covenants as set forth in more
detail below;

WHEREAS, the Borrower, the Lenders and the Paying Agent desire to amend the
Credit Agreement as hereinafter provided.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements herein contained and intending to be legally bound hereby, covenant
and agree as follows:

1. Amendment to Credit Agreement to be Effective Upon Satisfaction of Conditions
to this Amendment. The following amendments shall be effective upon satisfaction
of each of the conditions set forth in Section 3 of this Amendment:

(a) New Definitions. Section 1.1 [Certain Definitions] of the Credit Agreement
is hereby amended to insert the following new definitions in the appropriate
alphabetical order therein:

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Paying Agent by dividing (x) the Published Rate by (y) a number equal to 1.00
minus the LIBOR Reserve Percentage on such day.

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

Platinum Acquisition shall mean the acquisition of all of the capital stock of
Dominion Exploration & Production, Inc. and Dominion Reserves, Inc. and certain
assets



--------------------------------------------------------------------------------

of Dominion Transmissions, Inc. from Dominion Resources, Inc. and certain of its
subsidiaries.

Platinum Acquisition Documents shall mean that certain purchase and sale
agreement and any other material documents related thereto for the Platinum
Acquisition delivered to Paying Agent on the Second Amendment Effective Date
(including all amendments, supplements, schedules and exhibits thereto).

Prime Rate shall mean the interest rate per annum announced from time to time by
the Paying Agent at its Principal Office as its then prime rate, which rate may
not be the lowest or most favorable rate then being charged commercial borrowers
or others by the Paying Agent. Any change in the Prime Rate shall take effect at
the opening of business on the day such change is announced.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Paying Agent).

Second Amendment shall mean that certain Second Amendment to Amended and
Restated Credit Agreement by and among the Borrower, the other Loan Parties, the
Required Lenders and the Paying Agent, dated as of the Second Amendment
Effective Date.

Second Amendment Effective Date shall mean March 12, 2010.

(b) Existing Definitions. The following definitions in Section 1.1 [Certain
Definitions] of the Credit Agreement are hereby amended and restated as follows:

Base Rate shall mean the highest of (i) the Prime Rate, (ii) the Federal Funds
Open Rate plus  1/2 % and (iii) the Daily LIBOR Rate plus 100 basis points.

Cash On Hand shall mean, as of any date of determination, an amount equal to the
aggregate amount of all cash and cash equivalents of the Loan Parties and CNX
Funding as of such date, including any cash proceeds of Indebtedness permitted
by Section 8.2.1(xi), whether such proceeds are pledged, held in a segregated
account or escrow or otherwise by a Loan Party, an escrow agent or another
Person.

Consolidated EBITDA for any period of determination shall mean, without
duplication, the sum of (i) Consolidated Net Income (excluding non-cash
compensation expenses related to common stock and other equity securities issued
to employees, extraordinary gains and losses, and gains or losses on
discontinued operations) plus (ii) to the extent deducted in determining
Consolidated Net Income, (a) interest expense (net of interest income), plus
(b) the sum of all income tax expense, depreciation, depletion and amortization
of property, plant, equipment and intangibles, plus (c) non-cash debt
extinguishment costs, plus (d) non-cash charges due to cumulative effects of
changes in

 

2



--------------------------------------------------------------------------------

accounting principles, plus (e) non-recurring transaction costs expensed ( in
accordance with GAAP) by the Loan Parties in connection with the Platinum
Acquisition of up to 10% of Consolidated EBITDA without regard as to whether the
Platinum Acquisition has been consummated plus (iii) cash dividends or
distributions received by the Loan Parties from Excluded Subsidiaries and
Affiliates that are not Loan Parties except to the extent that any cash
dividends or distributions received by the Loan Parties in connection with a
Permitted Gas Properties Transaction are used for a distribution or dividend by
the Borrower, for such period determined and consolidated in accordance with
GAAP and provided, further, that for the purposes of this definition, with
respect to any Material Acquisition/Disposition by the Loan Parties or a
Permitted Gas Properties Transaction, Consolidated EBITDA shall be calculated as
if such Material Acquisition/Disposition or Permitted Gas Properties Transaction
had been consummated at the beginning of such period.

For purposes of calculating Consolidated EBITDA with respect to the Platinum
Acquisition as of the date of the closing of the Platinum Acquisition and
through the first eleven (11) months of operations after the date of the closing
of the Platinum Acquisition, Consolidated EBITDA shall be calculated based on
pro-rating Two Hundred Twenty-Six Million Four Hundred Eighty-One Thousand and
00/100 Dollars ($226,481,000.00) at a monthly amount of Eighteen Million Eight
Hundred Seventy-Three Thousand Four Hundred Sixteen and 67/100 Dollars
($18,873,416.67). An example of the calculation of Consolidated EBITDA with
respect to the Platinum Acquisition as of three months after the Closing Date is
as follows: (i) Eighteen Million Eight Hundred Seventy-Three Thousand Four
Hundred Sixteen and 67/100 Dollars ($18,873,416.67) multiplied by nine
(9) months plus (ii) actual Consolidated EBITDA for the period as of three
months after the Closing Date based on interim financial statements prepared in
accordance with GAAP. In the event that the Platinum Acquisition closes on a
date other than the first day of such month, for purposes of calculating
Consolidated EBITDA, such partial month shall be treated as a whole month.

Loan Documents shall mean this Agreement, the Paying Agent’s Letter, the
Collateral Trust Agreement, the Guaranty Agreement, the Indemnity, the
Intercompany Subordination Agreement, the Mortgages, the Ship Mortgages, the
Notes, the Patent, Trademark and Copyright Assignment, the Pledge Agreement, the
Security Agreement, the Mortgage Amendments, and any other instruments,
certificates or documents (expressly excluding any Specified Swap Agreement or
any other Swap Agreement) delivered or contemplated to be delivered hereunder or
thereunder or in connection herewith or therewith, as the same may be
supplemented or amended from time to time in accordance herewith or therewith,
and Loan Document shall mean any of the Loan Documents.

Secured Parties shall mean collectively, (i) the Collateral Trustee, the
Administrative Agent, the Lenders and any provider of a Specified Swap
Agreement, (ii) The Bank of Nova Scotia Trust Company of New York or any
successor thereto as trustee with respect to the Senior Notes (2002) and any
other holders from time to time of the Senior Notes (2002), and (iii) any
secured parties in connection with any secured Indebtedness permitted under
Section 8.2.1(xi).

 

3



--------------------------------------------------------------------------------

(c) Definition Deleted. The defined term “Security Release Event” has been
deleted in connection with the execution of the Second Amendment. References to
such term throughout the Loan Documents shall be deleted and in no event shall a
Security Release Event be deemed to occur hereunder or thereunder.

(d) Definition of Permitted Liens. The definition of Permitted Liens contained
in Section 1.1 [Certain Definitions] of the Credit Agreement is hereby amended
as follows: the “and” located at the end of subsection (xxi) is hereby deleted;
the “.” at the end of subsection (xxii) is hereby deleted and replaced with “;”
and the following new subsections (xxiii) and (xxiv) are added:

“(xxiii) Liens permitted under Section 8.2.1(xi) in connection with the escrow,
segregated and/or pledged accounts referenced therein in advance of the Platinum
Acquisition or termination of the potential transaction; and

(xxiv) Liens that secure Indebtedness permitted under Section 8.2.1(xi) in an
aggregate principal amount of up to $2,000,000,000; provided that, for the
avoidance of doubt, it is acknowledged that such Indebtedness shall have been
incurred for the purpose of funding the purchase price of the Platinum
Acquisition plus related costs, fees and expenses.”

(e) Collateral. The first sentence of Section 8.1.14 [Collateral] of the Credit
Agreement shall be amended to delete the phrase “From the Closing Date until a
Security Release Event, pursuant” and replace it with the word “Pursuant”.

(f) Indebtedness. Section 8.2.1 [Indebtedness] of the Credit Agreement is hereby
amended as follows: the “and” located at the end of subsection (ix) is hereby
deleted; the “.” at the end of subsection (x) is hereby deleted and replaced
with “; and” and the following new subsection (xi) is added:

“(xi) Indebtedness in an amount not to exceed $3,500,000,000 that is incurred
for the purpose of funding the purchase price of the Platinum Acquisition plus
related costs, fees and expenses, of which $2,000,000,000 may be secured on a
pari passu basis to the Indebtedness under the Loan Documents; provided that, if
such Indebtedness is incurred prior to the consummation of the Platinum
Acquisition, the proceeds of such Indebtedness shall be deposited into an escrow
account, pledged for the benefit of the holders of such Indebtedness, and/or
deposited in a segregated account reasonably acceptable to the Paying Agent and,
except as otherwise provided for herein, released in connection with the
consummation of Platinum Acquisition or if the Platinum Acquisition does not
occur, such Indebtedness shall be repaid promptly following the termination of
any acquisition agreement entered into in connection with the Platinum
Acquisition except to the extent that such Indebtedness would be permitted by
Section 8.2.1(x) of this Agreement. Notwithstanding the foregoing, to the extent
that the prompt repayment of any such Indebtedness would be either prohibited by
the terms of such Indebtedness or would result in the payment of a prepayment
penalty on such Indebtedness, the Loan Parties shall not be required to repay
such Indebtedness until such

 

4



--------------------------------------------------------------------------------

time as such prepayment is permitted thereunder and does not result in a
prepayment penalty.”

(g) Guaranties. Clause (v) of Section 8.2.3 of the Credit Agreement is hereby
amended and restated as follows:

“(v) any Guaranty by any Loan Party of any Ordinary Course Obligation of any
other Loan Party or any Guaranty by any Loan Party of any other Loan Party’s
obligations pursuant to the Platinum Acquisition Documents or any other
Permitted Acquisition.”

(h) Liquidations, Mergers, Consolidations, Acquisitions. Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions] of the Credit Agreement is
hereby amended by adding the following new subsection (4):

“(4) any Loan Party may consummate the Platinum Acquisition and it shall be
deemed to be a Permitted Acquisition, provided, that:

(i) the Platinum Acquisition shall be consummated in accordance with the terms
of the Platinum Acquisition Documents; provided that the Platinum Acquisition
Documents delivered to the Paying Agent in connection with the Second Amendment
shall not have been amended, waived or otherwise modified in any material
respect and no material consent shall be given thereunder, without the prior
written consent of the Paying Agent (such consent not to be unreasonably
withheld, conditioned or delayed);

(ii) there has been no change, occurrence or development since December 31, 2009
that, either individually or in the aggregate, has had or would reasonably be
expected to have a material adverse effect on the business, properties,
financial condition or results of operations of the Loan Parties, taken as a
whole, other than any such change, occurrence of development resulting from
changes, after the date hereof, in general economic or financial markets
conditions or in general coal or natural gas prices except to the extent such
change, occurrence or development has had or could reasonably be expected to
have a disproportionate impact on the Loan Parties, taken as a whole, as
compared to other energy industry participants;

(iii) since December 31, 2009, (a) there has not been any reduction in the rate
of production of Proved Gas Reserves from the real property to be acquired in
connection with the Platinum Acquisition which would constitute an Acquired
Business Material Adverse Effect, (b) there has not been any reduction or
write-down in the reserves estimated for the real property to be acquired in
connection with the Platinum Acquisition (which reduction or write-down is not
reflected in the reserve report delivered in connection with the Second
Amendment) that would constitute an Acquired Business Material Adverse Effect,
(c) there has not been any damage, destruction or loss with respect to the
assets to be acquired in connection with the Platinum Acquisition that would
constitute an Acquired Business Material Adverse Effect that is not addressed by
the terms of section 11.4 of the Platinum Acquisition Documents, and (d) such
assets have not become subject to any obligation or liability that would
constitute an Acquired Business Material Adverse Effect and be required to be
reflected as an extraordinary

 

5



--------------------------------------------------------------------------------

item separately listed on an income statement for the E&P Business prepared in
accordance with GAAP. “Acquired Business Material Adverse Effect” means a
material adverse effect on the ownership, assets, operations or financial
condition of the E&P Business, taken as a whole; provided, however, that
Acquired Business Material Adverse Effect shall not include material adverse
effects resulting from general changes in oil and gas prices; general changes in
industry, economic or political conditions, or financial markets; changes in
condition or developments generally applicable to the oil and gas industry in
any area or areas where such assets are located; acts of God, including
hurricanes and storms; acts or failures to act of Official Bodies (where not
caused by the willful or negligent acts of Sellers or the Companies (as defined
in the Platinum Acquisition Documents)); civil unrest or similar disorder;
terrorist acts; changes in Laws; effects or changes that are cured or no longer
exist by the earlier of the closing of the Platinum Acquisition and the
termination of the Platinum Acquisition Documents pursuant to Article 10 of the
Platinum Acquisition Documents; and changes resulting from the announcement of
the transactions contemplated thereby or the performance of the covenants set
forth in Section 6.4 of the Platinum Acquisition Documents. Capitalized terms
used without definition in this paragraph have the meanings given to them in the
Platinum Acquisition Documents; and

(iv) no Event of Default shall exist immediately prior to and after giving
effect to the Platinum Acquisition.

(i) Loan Document Unenforceable; Collateral Trust Agreement Unenforceable. The
first sentence of the second paragraph of Section 9.1.7 [Loan Document
Unenforceable; Collateral Trust Agreement Unenforceable] of the Credit Agreement
shall be amended to delete the phrase “Except after a Security Release Event,
the” and replace it with the word “The”.

(j) Certain Releases of Guarantors and Collateral; Security Release Event.
Section 10.20 [Certain Releases of Guarantors and Collateral; Security Release
Event] of the Credit Agreement is hereby amended and restated as follows:

“10.20 Certain Releases of Guarantors and Collateral.

It is expressly agreed by each Lender, that upon the written request of the
Borrower (accompanied by such certificates and other documentation as the Paying
Agent may reasonably request) the Paying Agent on behalf of the Lenders and
without any consent or action by any Lender, shall, so long as no Event of
Default exists after giving effect thereto, release, or consent to the release
by the Collateral Trustee of, any Collateral or any Guarantor from a Guaranty
Agreement, in either case, in connection with any sale, transfer, lease,
disposition, merger or other transaction permitted by this Agreement (including
without limitation, a release of Accounts or contracts giving rise to Accounts
from time to time in connection with the Permitted Receivables Financing), such
release to include releases from the Guaranty Agreement of any Loan Party that
becomes an Excluded Subsidiary or ceases to be a Subsidiary pursuant to any
sale, transfer, lease, disposition, merger or other transaction permitted by
this Agreement and a release of all the assets of such Loan Party that becomes
an Excluded Subsidiary or ceases to be a Subsidiary other than a pledge of the
capital stock or equity interests of a Subsidiary directly owned by any Loan
Party.

 

6



--------------------------------------------------------------------------------

(k) Joinder of Guarantors. Section 11.17 [Joinder of Guarantors] of the Credit
Agreement is hereby amended and restated as follows:

“11.17 Joinder of Guarantors.

Any Subsidiary of the Borrower which is required to join this Agreement as a
Guarantor pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] shall execute and deliver to the Paying Agent (i) a Guarantor Joinder
in substantially the form attached hereto as Exhibit 1.1(G)(1) pursuant to which
(A) if such Subsidiary is newly formed, it shall join as a Guarantor each of the
documents to which the original Guarantors are parties or (B) if such Subsidiary
is newly acquired in connection with a Permitted Acquisition, it shall join the
Guaranty Agreement as a Guarantor; (ii) documents in the forms described in
Sections 7.1.1 and 7.1.2 modified as appropriate to relate to such Subsidiary;
and (iii) except with respect to those Subsidiaries joining as a result of a
Permitted Acquisition, documents necessary to grant and perfect Prior Security
Interests, subject to Permitted Liens, to the Collateral Trustee for the benefit
of the Secured Parties in all Collateral held by such Subsidiary. The Loan
Parties shall deliver such Guarantor Joinder and related documents to the Paying
Agent within twenty (20) Business Days after (i) if such Subsidiary is newly
formed (other than any Subsidiaries formed in connection with the Platinum
Acquisition), the date of the filing of such Subsidiary’s articles of
incorporation if the Subsidiary is a corporation, the date of the filing of its
certificate of limited partnership if it is a limited partnership or the date of
its organization if it is an entity other than a limited partnership or
corporation, (ii) if such Subsidiary is an existing Person newly acquired
pursuant to a Permitted Acquisition, the date of the closing of the transaction
constituting such Permitted Acquisition, or (iii) if such Subsidiary is formed
in connection with the Platinum Acquisition, the date of the closing of the
Platinum Acquisition.”

(l) Certain Actions by Agent. Section 11.20 [Certain Actions by Agent] of the
Credit Agreement is hereby amended and restated as follows:

“11.20 Certain Actions by Agent.

Each Lender hereby expressly agrees and irrevocably authorizes the Paying Agent
to, (i) so long as no Event of Default exists (as certified by the Loan Parties
to the Paying Agent), the Paying Agent, upon request of the Borrower, in
connection with any sale, transfer, lease, disposition, merger or other
transaction permitted by this Agreement (including without limitation any merger
permitted by Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions]
or sales of assets permitted by Section 8.2.7 [Disposition of Assets or
Subsidiaries]), release Collateral or release any Guarantor from the Obligations
under the Loan Documents and (ii) amend, modify, supplement or restate any of
the other Loan Documents from time to time in order to make modifications to
such Loan Documents that are consistent with the modifications set forth in the
Second Amendment, including, but not limited to, amending the other Loan
Documents to permit the additional secured Indebtedness permitted in clauses
(xxiii) and (xxiv) of the definition of Permitted Liens.”

 

7



--------------------------------------------------------------------------------

2. Amendment to Credit Agreement to be Effective upon the Consummation of the
Platinum Acquisition. The following amendments shall be effective immediately
upon the closing of the Platinum Acquisition:

(a) New Definitions. Section 1.1 [Certain Definitions] of the Credit Agreement
is amended to insert the following new definitions in the appropriate
alphabetical order therein:

Proved Gas Reserves shall mean, with respect to (i) the 2010 fiscal year, the
proved Gas reserves acquired by the Loan Parties in connection with the Platinum
Acquisition, and (ii) each fiscal year thereafter, the proved Gas reserves owned
then or thereafter by any of the Loan Parties.

Reserve Report shall mean, with respect to (i) the 2010 fiscal year, that
certain reserve report as of December 31, 2009 for the Proved Gas Reserves
acquired in connection with the Platinum Acquisition, which report was delivered
by Netherland, Sewell & Associates, Inc. and dated March 9, 2010, and meeting
the requirements of the SEC for financial reporting purposes, certifying the
present value of such Proved Gas Reserves and (ii) each fiscal year thereafter,
those certain reserve reports as of the end of the prior fiscal year, which
reports shall be from Netherland, Sewell & Associates, Inc., or from such other
independent engineer satisfactory to the Paying Agent and the Borrower and
meeting the requirements of the SEC for financial reporting purposes, certifying
the present value of the Loan Parties’ Proved Gas Reserves.

Secured Debt shall have the meaning set forth in the Collateral Trust Agreement,
as such definition may be amended from time to time.

Senior Secured Leverage Ratio shall mean the ratio of Secured Debt to
Consolidated EBITDA. For purposes of calculating the Senior Secured Leverage
Ratio, Secured Debt shall be determined as of the end of each fiscal quarter of
the Borrower and Consolidated EBITDA shall be determined as of the end of each
fiscal quarter of the Borrower for the four fiscal quarters then ended.

Technical Agent shall mean Bank of America, N.A. and its successors and assigns.

(b) Collateral Section 8.1.14 [Collateral] of the Credit Agreement is hereby
amended and restated as follows:

Pursuant to the Loan Documents, the Loan Parties shall grant, or cause to be
granted, to the Collateral Trustee, for the benefit of the Secured Parties, a
first priority security interest in and lien on, subject only to Permitted
Liens, (i) all capital stock and equity interests owned by the Loan Parties
(including all stock owned in CNX Gas), but only up to 65% of the capital stock
or equity interests of the Foreign Subsidiaries and none of the capital stock or
equity interests of the other Excluded Subsidiaries (other than CNX Gas),
(ii) Proved Gas Reserves that constitute no less than seventy-five percent
(75%) of the total present value of all such Proved Gas Reserves as such present
values

 

8



--------------------------------------------------------------------------------

are determined in accordance with the most recent Reserve Report, and (iii) all
of the other assets (except as excluded or limited above) of the Loan Parties
including all accounts, inventory, as-extracted collateral, fixtures, equipment,
investment property, instruments, chattel paper, general intangibles, Coal
reserves, methane gas reserves, coal bed methane reserves, mineral rights, owned
and leased Real Property, leasehold interests, patents and trademarks of each of
the Loan Parties whether owned on the Closing Date or subsequently acquired;
provided however, Liens will not be required on (a) the assets described on
Schedule 8.1.14, (b) any stock or assets acquired after the Closing Date in a
Permitted Acquisition (other than the Platinum Acquisition), (c) except as set
forth in clause (ii) of this Section, any parcel of Real Property (other than
with respect to Real Property that constitutes seventy-five percent (75%) of the
total present value of Proved Gas Reserves referenced in clause (ii) of this
Section) acquired after the Closing Date having a market value of less than the
Threshold Amount, (d) any patents, trademarks, trade names and copyrights other
than those owned by the Loan Parties as of the Closing Date, and (e) the
Baltimore Dock Facility. Notwithstanding the foregoing or anything set forth in
Section 11.17 [Joinder of Guarantors] of this Agreement, with respect to the
Proved Gas Reserves referenced in clause (ii) of this Section the Loan Parties
shall grant such first priority security interest in and lien on such Proved Gas
Reserves within one hundred twenty (120) days from the closing of the Platinum
Acquisition for all such Proved Gas Reserves acquired in connection with the
Platinum Acquisition and as soon as reasonably practicable after the delivery of
the most recent Reserve Report to the extent required by clause (ii) of this
Section. Additionally, within one hundred twenty (120) days of the closing of
the Platinum Acquisition, the Loan Parties shall deliver title information on
the Proved Gas Reserves acquired in connection with the Platinum Acquisition
that comprise at least seventy-five percent 75% of the total present value of
all such Proved Gas Reserves and such title reports shall be in form and
substance that is customary and usual for such Proved Gas Reserves and shall be
in form and substance reasonably satisfactory to the Paying Agent.”

(c) Dividends and Related Distributions. Subsection (ii) of Section 8.2.5
[Dividends and Related Distributions] of the Credit Agreement is hereby amended
and restated as follows:

“(ii) dividends payable by the Borrower on common stock issued by the Borrower,
provided that at the time of any such dividend payment, (1) no Event of Default
or Potential Default shall exist or shall result from such dividend payment
after giving effect thereto; (2) the Leverage Ratio shall be 0.25 to 1.0 less
than the applicable Leverage Ratio under Section 8.2.15 [Maximum Leverage Ratio]
immediately prior to and after giving effect to such dividend; and (3) the
Borrower has Availability in excess of $100,000,000 after such dividend;”

(d) Disposition of Assets or Subsidiaries. Section 8.2.7 [Disposition of Assets
or Subsidiaries] of the Credit Agreement is hereby amended as follows: the word
“and” shall be added to the end of subsection (x); subsection (xi) shall be
deleted; and subsection (xii) shall be renumbered “(xi)”.

 

9



--------------------------------------------------------------------------------

(e) Subsidiaries, Partnerships and Joint Ventures. Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures] of the Credit Agreement is hereby amended and
restated as follows:

“8.2.9 Subsidiaries, Partnerships and Joint Ventures.

None of the Loan Parties shall own or create directly or indirectly any
Subsidiaries other than (i) Excluded Subsidiaries; (ii) any Subsidiary that has
joined this Agreement as a Guarantor on the Closing Date; and (iii) any
Subsidiary formed or acquired after the Closing Date that joins this Agreement
as a Guarantor by complying with the procedures set forth in Section 11.17
[Joinder of Guarantors], provided that, other than with respect to Subsidiaries
acquired in connection with Permitted Acquisitions (other than (a) entities
acquired in the Platinum Acquisition that own any Proved Gas Reserves or
(b) other entities that own any Proved Gas Reserves, and, with respect to each
such entity, only to the extent required by Section 8.1.14), such Subsidiary
shall grant and cause to be perfected first priority Liens, subject to Permitted
Liens, to the Collateral Trustee for the benefit of the Secured Parties in its
assets as described in, and subject to the provisions of, Section 8.1.14. Except
in connection with an Investment permitted by Sections 8.2.4(vi) through (x) or
as a result of the Permitted Acquisition of any general or limited partnership,
none of the Loan Parties shall become or agree to (1) become a general partner
in any general or limited partnership, or (2) become a joint venturer or hold a
joint venture interest in any joint venture.”

(f) Maximum Leverage Ratio. Section 8.2.15 [Maximum Leverage Ratio] of the
Credit Agreement is hereby amended and restated as follows:

“8.2.15 Maximum Leverage Ratio.

The Loan Parties shall not permit the Leverage Ratio, calculated as of the end
of each fiscal quarter, to be greater than the following amounts for the
following periods:

 

Period

   Ratio

Second Amendment Effective Date through December 31, 2010

   4.75 to 1.0

March 31, 2011 through December 31, 2011

   3.50 to 1.0

March 31, 2012 and thereafter

   3.25 to 1.0

Notwithstanding the above, the maximum permitted Leverage Ratio shall be reduced
by 0.50 to 1.0 for every $500,000,000 of gross proceeds received by the any of
the Loan Parties from any equity offering(s) occurring on or before March 31,
2011 (each an “Equity Offering”), provided that, prior to March 31, 2012, the
maximum permitted Leverage Ratio shall not be reduced to less than 3.50 to 1.0
after an Equity Offering and shall in no event be reduced to less than 3.25 to
1.0.”

(g) Minimum Interest Coverage Ratio. Section 8.2.16 [Minimum Interest Coverage
Ratio] of the Credit Agreement is hereby amended and restated as follows:

 

10



--------------------------------------------------------------------------------

“8.2.16 Minimum Interest Coverage Ratio.

The Loan Parties shall not permit the Interest Coverage Ratio, calculated as of
the end of each fiscal quarter, to be less than the following amounts for the
following periods:

 

Period

   Ratio

Second Amendment Effective Date through December 31, 2010

   2.0 to 1.0

March 31, 2011 through December 31, 2011

   2.5 to 1.0

March 31, 2012 and thereafter

     3.0 to 1.0”

(h) Maximum Senior Secured Leverage Ratio. Article 8.2 [Negative Covenants] of
the Credit Agreement is hereby amended to add the following new Section 8.2.20
[Senior Secured Leverage Ratio]:

“8.2.20 Maximum Senior Secured Leverage Ratio.

The Loan Parties shall not permit the Senior Secured Leverage Ratio, calculated
as of the end of each fiscal quarter, to be greater than the following amounts
for the following periods:

 

Period

   Ratio

Second Amendment Effective Date through December 31, 2010

   2.5 to 1.0

March 31, 2011 and thereafter

     2.0 to 1.0”

(i) Reserve Report. Section 8.3 [Reporting Requirements] of the Credit Agreement
is hereby amended to add the following new Section 8.3.9 [Reserve Reports]:

“8.3.9 Reserve Reports.

As soon as available and in any event within sixty (60) days after the end of
each fiscal year of the Borrower, the Reserve Report for such fiscal year.”

(j) Pricing Grid. Schedule 1.1 (A) — Pricing Grid of the Credit Agreement is
hereby amended and restated in its entirety as set forth on the schedule titled
as Schedule 1.1 (A) — Pricing Grid attached hereto.

(k) Real Property. Schedule 1.1(R) — Real Property of the Credit Agreement is
hereby amended to include certain Proved Gas Reserves in an amount sufficient to
satisfy the requirements of Section 8.1.14(ii) of the Credit Agreement.

3. Condition Precedent. This Amendment shall be effective upon completion of
each of the following conditions to the satisfaction of the Paying Agent:

 

11



--------------------------------------------------------------------------------

(a) Execution and Delivery of Amendment. The Borrower, the other Loan Parties,
the Required Lenders, and the Paying Agent shall have received approval to
execute and shall have executed this Amendment.

(b) Financial Projections. There shall have been delivered to the Paying Agent
for the benefit of each Lenders copies of the pro forma financial projections of
the Borrower and its Subsidiaries, including a pro forma closing balance sheet,
statements of operations, statement of cash flows, for the period commencing
January 1, 2010 through and including December 31, 2014.

(c) Platinum Financial Statements. There shall have been delivered to the Paying
Agent for the benefit of each Lenders a draft copy of audited financial
statements for the entities acquired in connection with the Platinum
Acquisition, prepared in accordance with GAAP, for the fiscal year ended
December 31, 2009.

(d) Platinum Reserve Report. The Paying Agent and Technical Agent shall have
received a Reserve Report, certifying the present value of the Proved Gas
Reserves as of December 31, 2009 that are being acquired in connection with the
Platinum Acquisition.

(e) No Actions or Proceedings. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
court, governmental agency or legislative body to enjoin, restrain or prohibit,
or to obtain damages in respect of, this Amendment, the other Loan Documents or
the consummation of the transactions contemplated hereby or thereby, upon which
the claimant is reasonably likely to prevail and the effect of which would
constitute a Material Adverse Change.

(f) Consents. All material consents required to effectuate the transactions
contemplated by this Amendment and the other Loan Documents and shall have been
obtained.

(g) Confirmation of Guaranty. Each of the Guarantors by execution of this
Amendment hereby confirms that they have read and understand the Amendment. In
order to induce the Lenders, the Paying Agent and the other Agents to enter into
the Amendment, each of the Guarantors: (i) consents to the Amendment and the
transactions contemplated thereby; (ii) ratifies and confirms each of the Loan
Documents to which it is a party; (iii) ratifies, agrees and confirms that it
has been a Guarantor and a Loan Party at all times since it became a Guarantor
and a Loan Party and from and after the date hereof, each Guarantor shall
continue to be a Guarantor and a Loan Party in accordance with the terms of the
Loan Documents, as the same may be amended in connection with the Amendment and
the transactions contemplated thereby; and (iv) hereby ratifies and confirms its
obligations under each of the Loan Documents (including all exhibits and
schedules thereto), as the same may be amended in connection with the Amendment
and the transactions contemplated thereby, by signing below as indicated and
hereby acknowledges and agrees that nothing contained in any of such Loan
Documents is intended to create, nor shall it constitute an interruption,
suspension of continuity, satisfaction, discharge of prior duties, novation or
termination of the indebtedness, loans, liabilities, expenses, guaranty or
obligations of any of the Loan Parties under the Credit Agreement or any other
such Loan Document.

 

12



--------------------------------------------------------------------------------

4. Conditions Subsequent. The Borrower hereby covenants to provide the following
within fifteen (15) days of the Second Amendment Effective Date:

(a) Officer’s Certificate. The representations and warranties of the Loan
Parties contained in Section 6 of the Credit Agreement including as amended by
the modifications and additional representations and warranties of this
Amendment, and of each Loan Party in each of the other Loan Documents shall be
true and accurate on and as of the Second Amendment Effective Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Paying Agent for the benefit of each Lender a certificate of the Borrower
dated as of the Second Amendment Effective Date and signed by a Responsible
Officer of each of the Loan Parties to each such effect.

(b) Secretary’s Certificate. There shall be delivered to the Paying Agent for
the benefit of each Lender a certificate dated the Second Amendment Effective
Date and signed by the Secretary or an Assistant Secretary of each of the Loan
Parties, certifying as appropriate as to:

(i) all action taken by each Loan Party in connection with this Amendment and
the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this Amendment and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Amendment and the true signatures of such officers, on
which the Paying Agent and each Lender may conclusively rely; and

(iii) no material changes with respect to its organizational documents.

(c) Opinions of Counsel. There shall be delivered to the Paying Agent for the
benefit of each Lender a written opinion of McGuireWoods LLP and a written
opinion of in-house counsel for the Loan Parties, each dated on or about the
Second Amendment Effective Date and in form and substance satisfactory to the
Paying Agent and its counsel as to such matters incident to the transactions
contemplated herein as the Paying Agent may reasonably request.

(d) Platinum Financial Statements. There shall have been delivered to the Paying
Agent for the benefit of each Lenders a final copy of audited financial
statements for the entities acquired in connection with the Platinum
Acquisition, prepared in accordance with GAAP, for the fiscal year ended
December 31, 2009.

5. Amendment Fees. The Borrower shall pay or cause to be paid to the Paying
Agent for itself and for the account of the Lenders (i) all fees set forth in
that certain fee letter

 

13



--------------------------------------------------------------------------------

dated March 12, 2010, between the Paying Agent and the Borrower and (ii) all
other fees, costs and expenses payable to the Paying Agent or any Lender or for
which the Paying Agent or any Lender is entitled to be reimbursed, including but
not limited to the fees and expenses of the Paying Agent’s legal counsel.

6. Incorporation into Agreements. The terms, provisions, representations,
warranties and covenants set forth herein shall be incorporated into the Credit
Agreement by this reference. All terms, provisions, representations, warranties
and covenants set forth herein shall be a part of the Credit Agreement as if
originally contained therein.

7. Full Force and Effect. Except as expressly modified by this Amendment, all of
the terms, conditions, representations, warranties and covenants contained in
the Loan Documents shall continue in full force and effect, including without
limitation, all liens and security interests granted pursuant to the Loan
Documents.

8. Counterparts. This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

9. Severability. If any term of this Amendment or any application thereof shall
be held to be invalid, illegal or unenforceable, the validity of other terms of
this Amendment or any other application of such term shall in no way be affected
thereby.

10. Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the amendment to the Credit
Agreement contemplated hereby and supersedes all prior understandings and
agreements, whether written or oral, between the parties hereto relating to such
amendment. No representation, promise, inducement or statement of intention has
been made by any party that is not embodied in this Amendment, and no party
shall be bound by or liable for any alleged representation, promise, inducement
or statement of intention not set forth herein.

11. Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the internal laws of
the Commonwealth of Pennsylvania applicable to contracts made and to be
performed in said Commonwealth.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

14



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Second Amendment to Amended and Restated Credit
Agreement as of the day and year first above written with the intention that it
constitutes a sealed instrument.

 

BORROWER: CONSOL ENERGY INC. By:  

/s/ John M. Reilly

Name:   John M. Reilly Title:   Vice President and Treasurer GUARANTORS: TERRY
EAGLE LIMITED PARTNERSHIP By:   TECPART Corporation, a general partner   By:  

/s/ John M. Reilly

  Name:   John M. Reilly   Title:   Treasurer By:   TEAGLE Company, L.L.C., a
general partner   By:  

/s/ John M. Reilly

  Name:   John M. Reilly   Title:   Treasurer



--------------------------------------------------------------------------------

GUARANTORS:

 

AMVEST COAL & RAIL, L.L.C.

AMVEST COAL SALES, INC.

AMVEST CORPORATION

AMVEST GAS RESOURCES, INC.

AMVEST MINERAL SERVICES, INC.

AMVEST MINERALS COMPANY, L.L.C.

AMVEST OIL & GAS, INC.

AMVEST WEST VIRGINIA COAL, L.L.C.

BRAXTON-CLAY LAND & MINERAL, INC.

CNX LAND RESOURCES INC.

CNX MARINE TERMINALS INC.

CONSOL ENERGY SALES COMPANY

CONSOL OF CANADA INC.

CONSOL OF CENTRAL PENNSYLVANIA LLC

CONSOL OF KENTUCKY INC.

CONSOL OF OHIO LLC

CONSOL OF WV LLC

CONSOL OF WYOMING LLC

CONSOL PENNSYLVANIA COAL COMPANY LLC

FOLA COAL COMPANY, L.L.C.

GLAMORGAN COAL COMPANY, L.L.C.

LEATHERWOOD, INC.

LITTLE EAGLE COAL COMPANY, L.L.C.

MON RIVER TOWING, INC.

MTB INC.

NICHOLAS-CLAY LAND & MINERAL, INC.

PETERS CREEK MINERAL SERVICES, INC.

RESERVE COAL PROPERTIES COMPANY

ROCHESTER & PITTSBURGH COAL COMPANY

TEAGLE COMPANY, L.L.C.

TECPART CORPORATION

TERRA FIRMA COMPANY

TERRY EAGLE COAL COMPANY, L.L.C.

VAUGHAN RAILROAD COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

 

By:  

/s/ John M. Reilly

 

John M. Reilly, Treasurer of each Guarantor

listed above on behalf of each such Guarantor



--------------------------------------------------------------------------------

GUARANTORS:

 

CENTRAL OHIO COAL COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY

HELVETIA COAL COMPANY

ISLAND CREEK COAL COMPANY

KEYSTONE COAL MINING CORPORATION

LAUREL RUN MINING COMPANY

McELROY COAL COMPANY

SOUTHERN OHIO COAL COMPANY

TWIN RIVERS TOWING COMPANY

WINDSOR COAL COMPANY

 

By:  

/s/ Daniel S. Cangilla

 

Daniel S. Cangilla, Treasurer of each

Guarantor listed above on behalf of each such

Guarantor

 

GUARANTORS: CONRHEIN COAL COMPANY By:  

CONSOLIDATION COAL COMPANY, a

general partner

  By:  

/s/ Daniel S. Cangilla

  Name:   Daniel S. Cangilla   Title:   Treasurer



--------------------------------------------------------------------------------

GUARANTORS: CONSOL FINANCIAL INC. By:  

/s/ Christopher C. Jones

Name:   Christopher C. Jones Title:   Vice President and Secretary



--------------------------------------------------------------------------------

GUARANTORS: CONSOL ENERGY HOLDINGS LLC VI By:  

/s/ John M. Reilly

Name:   John M. Reilly Title:   Vice President & Treasurer CONSOL ENERGY
HOLDINGS LLC XVI By:  

/s/ John M. Reilly

Name:   John M. Reilly Title:   Vice President & Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

CITICORP NORTH AMERICA, INC.,

individually and as Co-Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

PNC BANK, NATIONAL ASSOCIATION,

individually, as Co-Administrative Agent and as Paying Agent

By:  

/s/ Richard C. Munsick

Name:   Richard C. Munsick Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: THE BANK OF NOVA SCOTIA By:  

/s/ Thane Rattew

Name:  

Thane Rattew

Title:  

Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: BANK OF AMERICA, N.A. individually and as Technical Agent By:  

/s/ Sandra M. Serie

Name:  

Sandra M. Serie

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

THE ROYAL BANK OF SCOTLAND PLC

By:

 

/s/ Patricia Dundee

Name:

 

Patricia Dundee

Title:

 

Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

UNION BANK OF CALIFORNIA, N.A. By:  

/s/ Bryan P. Read

Name:  

Bryan P. Read

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: WACHOVIA BANK, NATIONAL
ASSOCIATION

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: BAYERISCHE LANDESBANK, NEW YORK BRANCH

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

BMO CAPITAL MARKETS FINANCING, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

BNP PARIBAS By:  

/s/ Claudia Zarate

Name:  

Claudia Zarate

Title:  

Vice President

By:  

/s/ Richard Hawthorne

Name:  

Richard Hawthorne

Title:  

Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

By:

  /s/ Joseph Philbin

Name:

  Joseph Philbin

Title:

  Director

By:

  /s/ Blake Wright

Name:

  Blake Wright

Title:

  Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: FIRST COMMONWEALTH BANK By:  

/s/ C. Forrest Tefft

Name:  

C. Forrest Tefft

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

SOVEREIGN BANK

By:

 

/s/ Robert D. Lanigan

Name:

 

Robert D. Lanigan

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: JPMORGAN CHASE BANK, N.A.

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: FIFTH THIRD BANK

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

THE HUNTINGTON NATIONAL BANK By:  

/s/ W. Christopher Kohler

Name:  

W. Christopher Kohler

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: US BANK NATIONAL ASSOCIATION

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: SUMITOMO MITSUI BANKING CORPORATION

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: KEYBANK NATIONAL ASSOCIATION

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: THE BANK OF TOKYO-MITSUBISHI UFJ LTD, NEW YORK BRANCH

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: FIRST NATIONAL BANK OF PENNSYLVANIA

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER:

RAYMOND JAMES BANK, FSB

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

PRICING GRID

 

Level

  

Applicable Leverage Ratio

   Revolving Credit
Euro-Rate Spread     Revolving Credit
Base Rate Spread     Letter
of Credit
Fee     Commitment
Fee  

I

   less than 2.0 to 1.0    2.25 %    1.25 %    2.25 %    0.50 % 

II

   greater than or equal to 2.0 to 1.0, but less than 2.5 to 1.0    2.75 %   
1.75 %    2.75 %    0.50 % 

III

   greater than or equal to 2.5 to 1.0, but less than 3.0 to 1.0    3.00 %   
2.00 %    3.00 %    0.50 % 

IV

   greater than or equal to 3.0 to 1.0, but less than 3.5 to 1.0    3.25 %   
2.25 %    3.25 %    0.50 % 

V

   greater than or equal to 3.5 to 1.0    3.50 %    2.50 %    3.50 %    0.50 % 

For purposes of determining the Applicable Margin and the Applicable Letter of
Credit Fee Rate it is expressly agreed that after the Closing Date, the
Applicable Margin and the Applicable Letter of Credit Fee Rate shall be
determined based upon Schedule 1.1(A) above; provided, however, that the
Applicable Margin and the Applicable Letter of Credit Fee Rate shall be set as
of the Financials Delivery Date regardless of the actual date that a Compliance
Certificate is provided to the Lenders.